141 F.3d 798
YANKTON SIOUX TRIBE, a federally recognized tribe ofIndians, and its individual members;  Darrell E.Drapeau, individually, a member of theYankton Sioux Tribe,Plaintiffs-Appellees,v.SOUTHERN MISSOURI WASTE MANAGEMENT DISTRICT, a non-profitcorporation, Defendant-Third party plaintiff-Appellee,v.STATE OF SOUTH DAKOTA, Third party defendant-Appellant,Charles Mix County, South Dakota;  Flandreau Santee SiouxTribe, Inc.;  United States of America, Amicus Curiae,Vine Deloria, Jr.;  Philip S. Deloria;  Philip Lane, Sr.;Philip Lane, Jr.;  James Weddell, Descendants of FrancoisDeloria, and descendants and relatives of Philip J. Deloria,Chief of Band Eight of the Yankton Sioux Tribe, at the timeof the negotiation and ratification of the agreement ofDecember 31, 1892, Amici curiae.
No. 95-2647.
United States Court of Appeals,Eighth Circuit.
March 24, 1998.

Appeal from the United States District Court for the District of South Dakota;  Lawrence L. Piersol, Judge.
Prior report: 99 F.3d 1439.JUDGMENT
On the court's own motion, the mandate issued on January 14, 1997 is recalled.  It is further ordered that the court's opinion and judgment of October 24, 1996 are vacated.


1
It is hereby ordered that the matter is remanded to the United States District Court for the District of South Dakota for further proceedings in conformity with the opinion of the Supreme Court of the United States in number 96-1581 South Dakota v. Yankton Sioux Tribe, et al., 522 U.S. ----, 118 S.Ct. 789, 139 L.Ed.2d 773 (1998).